 

Exhibit 10.23

 

AGREEMENT

 

THIS AGREEMENT, made and entered into this 21st day of November 2003, by and
between CHICAGO MERCANTILE EXCHANGE INC. (“Employer” or “CME”), a Delaware
Business Corporation, having its principal place of business at 30 South Wacker
Drive, Chicago, Illinois, and James Krause (“Employee”).

 

R E C I T A L S:

 

WHEREAS, Employer wishes to retain the services of Employee in the capacity of
Managing Director, Operations and Enterprise Computing, upon the terms and
conditions hereinafter set forth and Employee wishes to accept such employment;

 

NOW, THEREFORE, in consideration of the mutual promises contained herein, the
parties mutually agree as follows:

 

1) Employment. Subject to the terms of the Agreement, Employer hereby agrees to
employ Employee during the Agreement Term as Managing Director, Operations and
Enterprise Computing, and Employee hereby accepts such employment. Employee
shall report to the Employer’s Chief Executive Officer. The duties of Employee
shall include, but not be limited to, the performance of all duties associated
with executive oversight and management of the Employer’s trading floor
operations, specifically as relates to supporting the open outcry trading
environment. Employee shall devote his full time, ability and attention to the
business of Employer during the Agreement Term, subject to the direction of the
Chief Executive Officer.

 

Notwithstanding anything to the contrary contained herein, nothing in the
Agreement shall preclude Employee from participating in the affairs of any
governmental, educational or other charitable institution, engaging in
professional speaking and writing activities, and serving as a member of the
board of directors of a publicly held corporation (except for a competitor of
Employer), provided Employee notifies the Employer’s Board of Directors
(“Board”) prior to his participating in any such activities and as long as the
Board does not determine that any such activities interfere with or diminish
Employee’s obligations under the Agreement. Employee shall be entitled to retain
all fees, royalties and other compensation derived from such activities, in
addition to the compensation and other benefits payable to him under the
Agreement, but shall disclose such fees to Employer.

 

2) Agreement Term. Employee shall be employed hereunder for a term commencing on
January 1, 2003, and expiring on December 31, 2005, unless sooner terminated as
herein provided (“Agreement Term”). The Agreement Term may be extended or
renewed only by the mutual written agreement of the parties.

 

1



--------------------------------------------------------------------------------

3) Compensation.

 

  (a) Base Salary. Beginning February 23, 2003 and during the remainder of the
Agreement Term, the Employer shall pay to Employee a base salary at a rate of
not less than $250,000.00 per annum (“Base Salary”), payable in accordance with
the Employer’s normal payment schedule.

 

  (b) Bonuses. Any bonus during the Agreement Term shall be provided at the sole
discretion of the Employer and in accordance with applicable bonus plans in
effect from time to time.

 

4) Benefits. Employee shall be entitled to insurance, vacation and other
employee benefits commensurate with his position in accordance with Employer’s
policies and plans in for executives in effect from time to time. Employee
acknowledges receipt of a summary of Employer’s employee benefits policies in
effect as of the date of this Agreement.

 

5) Expense Reimbursement. During the Agreement Term, Employer shall reimburse
Employee, in accordance with Employer’s policies and procedures, for all proper
expenses incurred by him in the performance of his duties hereunder.

 

6) Termination.

 

  a) Death. Upon the death of Employee, this Agreement shall automatically
terminate and all rights of Employee and his heirs, executors and administrators
to compensation and other benefits under this Agreement shall cease, except for
compensation which shall have accrued to the date of death, including accrued
Base Salary, and other employee benefits to which Employee is entitled upon his
death, in accordance with the terms of the plans and programs of CME.

 

  b) Disability. Employer may, at its option, terminate this Agreement upon
written notice to Employee if Employee, because of physical or mental incapacity
or disability, fails to perform the essential functions of his position required
of him hereunder for a continuous period of 90 days or any 120 days within any
12-month period. Upon such termination, all obligations of Employer hereunder
shall cease, except for payment of accrued Base Salary, and other employee
benefits to which Employee is entitled upon his termination hereunder, in
accordance with the terms of the plans and programs of CME. In the event of any
dispute regarding the existence of Employee’s disability hereunder, the matter
shall be resolved as follows: (1) by the determination of a physician selected
by the Chief Executive Officer of the Employer; (2) Employee shall have the
right to challenge that determination by presenting a contrary determination
from a physician of his choice; (3) in such event, a physician selected by
agreement of the Employee and the Chief Executive Officer of the Employer will
make the final determination. The Employee shall submit to appropriate medical
examinations for purposes of making the medical determinations hereunder.

 

2



--------------------------------------------------------------------------------

  c) Cause. Employer may, at its option, terminate Employee’s employment under
this Agreement for Cause. As used in this Agreement, the term “Cause” shall mean
any one or more of the following:

 

  (1) any refusal by Employee to perform his duties and responsibilities under
this Agreement, as determined after investigation by the Board. Employee, after
having been given written notice by Employer, shall have seven (7) days to cure
such refusal;

 

  (2) any intentional act of fraud, embezzlement, theft or misappropriation of
Employer’s funds by Employee, as determined after investigation by the Board, or
Employee’s admission or conviction of a felony or of any crime involving moral
turpitude, fraud, embezzlement, theft or misrepresentation;

 

  (3) any gross negligence or willful misconduct of Employee resulting in a
financial loss or liability to the Employer or damage to the reputation of
Employer, as determined after investigation by the Board;

 

  (4) any breach by Employee of any one or more of the covenants contained in
Section 7, 8 or 9 hereof;

 

  (5) any violation of any rule, regulation or guideline imposed by CME or a
regulatory or self regulatory body having jurisdiction over Employer, as
determined after investigation by the Board.

 

The exercise of the right of CME to terminate this Agreement pursuant to this
Section 6(c) shall not abrogate any other rights or remedies of CME in respect
of the breach giving rise to such termination.

 

If Employer terminates Employee’s employment for Cause, Employee shall be
entitled to accrued Base Salary through the date of the termination of his
employment, other employee benefits to which Employee is entitled upon his
termination of employment with Employer, in accordance with the terms of the
plans, policies, and programs of CME then in effect. Upon termination for cause,
Employee will forfeit any unvested or unearned compensation or long-term
incentives, unless otherwise provided herein or specified in the terms of the
plans and programs of CME.

 

  d) Termination Without Cause. Upon 30 days prior written notice to Employee,
Employer may terminate this Agreement for any reason other than a reason set
forth in sections (a), (b) or (c) of this Section 6. If, during the Agreement
Term, Employer terminates the employment of Employee hereunder for any reason
other than a reason set forth in subsections (a), (b) or (c) of this Section 6:

 

  (1)

Employee shall be entitled to receive accrued Base Salary through the date of
the termination of his employment, and other employee benefits to which Employee
is entitled upon his termination of employment with

 

3



--------------------------------------------------------------------------------

 

Employer, in accordance with the terms of the plans and programs of Employer;
and

 

  (2) a one time lump sum severance payment equal to 24 months of his Base
Salary, as defined herein, as of the date of the Employee’s termination.

 

  e) Voluntary Termination. Upon 60 days prior written notice to CME (or such
shorter period as may be permitted by CME), Employee may voluntarily terminate
his employment with CME prior to the end of the Agreement Term for any reason.
If Employee voluntarily terminates his employment pursuant to this subsection
(e), he shall be entitled to receive accrued Base Salary through the date of the
termination of his employment and other employee benefits to which Employee is
entitled upon his termination of employment with CME, in accordance with the
terms of the plans and programs of CME.

 

  f) No Mitigation of Payments. Employee will not be required to mitigate or pay
back any amounts otherwise payable to him pursuant to this paragraph 6 if
Employee finds subsequent employment or other income. Notwithstanding the
foregoing, this provision shall not limit CME’s right to seek damages, which may
include payments received hereunder, in the event Employee breaches this
Agreement.

 

7) Confidential Information. Employee acknowledges that the successful
development of CME’s services and products, including CME’s trading programs and
systems, current and potential customer and business relationships, and business
strategies and plans requires substantial time and expense. Such efforts
generate for CME valuable and proprietary information (“Confidential
Information”) which gives CME a business advantage over others who do not have
such information. Confidential Information includes, but is not limited to the
following: trade secrets, technical, business, proprietary or financial
information of CME not generally known to the public, business plans, proposals,
past and current prospect and customer lists, trading methodologies, systems and
programs, training materials, research data bases and computer software; but
shall not include information or ideas acquired by Employee prior to his
employment with CME if such pre-existing information is generally known in the
industry and is not proprietary to CME.

 

(a) Employee shall not at anytime during the Agreement Term or thereafter, make
use of or disclose, directly or indirectly to any competitor or potential
competitor of CME, or divulge, disclose or communicate to any person, firm,
corporation, or other legal entity in any manner whatsoever, or for his own
benefit and that of any person or entity other than Employer, any Confidential
Information. This subsection shall not apply to the extent Employee is required
to disclose Confidential Information to any regulatory agency or as otherwise
required by law; provided, however, that Employee will promptly notify Employer
if Employee is requested by any entity or person to divulge Confidential
Information, and will use his best efforts to ensure that Employer has
sufficient time to intervene and/or object to such disclosure or otherwise act
to

 

4



--------------------------------------------------------------------------------

protect its interests. Employee shall not disclose any Confidential Information
while any such objection is pending.

 

(b) Employee agrees that while employed and for a period of one year following
the termination of his employment with CME for any reason, the Employee will not
accept employment in the operations department of any exchange which competes
directly or indirectly with CME without the express prior written consent of
CME, which consent shall not be unreasonably withheld. Employee acknowledges
that such restriction is necessary to protect the Confidential Information he
learned through his employment with Employer.

 

(c) Upon termination for any reason, Employee shall return to Employer all
records, memoranda, notes, plans, reports, computer tapes and equipment,
software and other documents or data which constitute Confidential Information
which he may then possess or have under his control (together with all copies
thereof) and all credit cards, keys and other materials and equipment which are
Employer’s property that he has in his possession or control.

 

(d) If, at any time of enforcement of this Section 7, a court holds that the
restrictions stated herein are unreasonable, the parties hereto agree that a
maximum period, scope or geographical area reasonable under the circumstances
shall be substituted for the stated period, scope or area and that the court
shall be allowed to revise the restrictions contained herein to cover the
maximum period, scope and area permitted by law.

 

8) Non-solicitation.

 

(a) General. Employee acknowledges that Employer invests in recruiting and
training, and shares Confidential Information with, its employees. As a result,
Employee acknowledges that Employer’s employees are of special, unique and
extraordinary value to Employer.

 

(b) Non-solicitation. Employee further agrees that for a period of one year
following the termination of his employment with CME for any reason he shall not
in any manner, directly or indirectly, induce or attempt to induce any employee
of CME to terminate or abandon his or her employment with CME for any purpose
whatsoever.

 

(c) Reformation. If, at any time of enforcement of this Section 8, a court holds
that the restrictions stated herein are unreasonable, the parties hereto agree
that the maximum period, scope or geographical area reasonable under the
circumstances shall be substituted for the stated period, scope or area and that
the court shall be allowed to revise the restrictions contained herein to cover
the maximum period, scope and area permitted by law.

 

9)

Intellectual Property. During the Agreement Term, Employee shall disclose to CME
and treat as confidential information all ideas, methodologies, product and
technology

 

5



--------------------------------------------------------------------------------

 

applications that he develops during the course of his employment with CME that
relates directly or indirectly to CME’s e-commerce business or any other CME
business. Employee hereby assigns to CME his entire right, title and interest in
and to all discoveries and improvements, patentable or otherwise, trade secrets
and ideas, writings and copyrightable material, which may be conceived by
Employee or developed or acquired by him during his employment with CME, which
may pertain directly or indirectly to the business of the CME. Employee shall at
any time during or after the Agreement Term, upon CME’s request, execute,
acknowledge and deliver to CME all instruments and do all other acts which are
necessary or desirable to enable CME to file and prosecute applications for, and
to acquire, maintain and enforce, all patents, trademarks and copyrights in all
countries with respect to intellectual property developed or which was being
developed during Employee’s employment with CME.

 

10) Remedies. Employee agrees that given the nature of CME’s business, the scope
and duration of the restrictions in paragraphs 7, 8 and 9 are reasonable and
necessary to protect the legitimate business interests of CME and do not unduly
interfere with Employee’s career or economic pursuits. Employee recognizes and
agrees that a breach of any or all of the provisions of Sections 7, 8 and 9 will
constitute immediate and irreparable harm to CME’s business advantage, for which
damages cannot be readily calculated and for which damages are an inadequate
remedy. Accordingly, Employee acknowledges that CME shall therefore be entitled
to seek an injunction or injunctions to prevent any breach or threatened breach
of any such section. Such injunctive relief shall not be Employer’s sole remedy.
Employee agrees to reimburse CME for all costs and expenses, including
reasonable attorney’s fees and costs, incurred by CME in connection with the
successful enforcement of its rights under Sections 7, 8 and 9 of this
Agreement. Similarly, CME agrees to reimburse Employee for all costs and
expenses, including reasonable attorney’s fees and costs, incurred by CME in
connection with the successful enforcement of his rights under this Agreement.

 

11) Survival. Sections 7, 8, 9 and 10 of this Agreement shall survive and
continue in full force and effect in accordance with their respective terms,
notwithstanding any termination of the Agreement.

 

12) Arbitration. Except with respect to Sections 7, 8, and 9, any dispute or
controversy between CME and Employee, whether arising out of or relating to this
Agreement or the breach of this Agreement shall be settled by arbitration in
Chicago, Illinois, in accordance with the following:

 

(a) Arbitration hearings will be conducted by the American Arbitration
Association (AAA). Except as modified herein, arbitration hearings will be
conducted in accordance with AAA’s rules.

 

(b) State and federal laws contain statues of limitation which prescribe the
time frames within which parties must file a law suit to have their disputes
resolved through the court system. These same statutes of limitation will apply
in determining the time frame during which the parties must file a request for
arbitration.

 

6



--------------------------------------------------------------------------------

(c) If Employee seeks arbitration, Employee shall submit a filing fee to the AAA
in an amount equal to the lesser of the filing fee charged in the state or
federal court in Chicago, Illinois. The AAA will bill Employer for the balance
of the filing and arbitrator’s fees.

 

(d) The arbitrator shall have the same authority to award (and shall be limited
to awarding) any remedy or relief that a court of competent jurisdiction could
award, including compensatory damages, attorney fees, punitive damages and
reinstatement. Employer and Employee may be represented by legal counsel or any
other individual at their own expense during an arbitration hearing.

 

(e) Judgment on the award rendered by the arbitrator may be entered in any court
having jurisdiction thereof.

 

(f) Except as necessary in court proceedings to enforce this arbitration
provision or an award rendered hereunder, or to obtain interim relief, neither a
party nor an arbitrator may disclose the existence, content or results of any
arbitration hereunder without the prior written consent of CME and Employee.

 

13) Notices. All notices and other communications required or permitted
hereunder shall be in writing and shall be deemed given when (i) delivered
personally or by overnight courier to the following address of the other party
hereto (or such other address for such party as shall be specified by notice
given pursuant to this Section) or (ii) sent by facsimile to the following
facsimile number of the other party hereto (or such other facsimile number for
such party as shall be specified by notice given pursuant to this Section), with
the confirmatory copy delivered by overnight courier to the address of such
party pursuant to this Section 13:

 

If to CME, to:

 

Craig S. Donohue

Chief Executive Officer

Chicago Mercantile Exchange

30 S. Wacker

Chicago, IL 60606

(312) 930-3100

 

If to Employee, to:

 

James Krause

c/o Martin P. Marta

D’Ancona & Pflaum

111 East Wacker Drive

Suite 2800

Chicago, IL 60601

(312) 602-2029

 

14)

Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under applicable law

 

7



--------------------------------------------------------------------------------

 

or rule in any jurisdiction, such invalidity, illegality or unenforceability
shall not affect the validity, legality or enforceability of any other provision
of this Agreement or the validity, legality or enforceability of such provision
in any other jurisdiction, but this Agreement shall be reformed, construed and
enforced in such jurisdiction as if such invalid, illegal or unenforceable
provision had never been contained herein.

 

15) Entire Agreement. This Agreement constitutes the entire Agreement and
understanding between the parties with respect to the subject matter hereof and
supersedes and preempts any prior understandings, agreements or representations
by or between the parties, written or oral, which may have related in any manner
to the subject matter hereof. No other agreement or amendment to this Agreement
shall be binding upon either party including, without limitation, any agreement
or amendment made hereafter unless in writing, signed by both parties. Employee
acknowledges that each of the parties has participated in the preparation of
this Agreement and for purposes of principles of law governing the construction
of the terms of this Agreement, no party shall be deemed to be the drafter of
the same.

 

16) Successors and Assigns. This Agreement shall be enforceable by Employee and
his heirs, executors, administrators and legal representatives, and by CME and
its successors and assigns.

 

17) Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the State of Illinois without
regard to principles of conflict of laws.

 

18) Acknowledgment. Employee acknowledges that he has read, understood, and
accepts the provisions of this Agreement.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

    Chicago Mercantile Exchange Inc.       James Krause By:   /s/    CRAIG S.
DONOHUE               /s/    JAMES KRAUSE            

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

   

Craig S. Donohue

         

James Krause

Date:

 

12/3/03

     

Date:

 

11/21/03

 

8